DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaka et al (US 2010/0078818)
Regarding claim 9, Ishizaka (Fig. 1G) discloses an integrated circuit structure comprising: a first inter-metal dielectric layer (IMD) 114 over a substrate 112; a metal line 122 ([0018]) in the first IMD; a second IMD 118 over the first IMD; and a via in the second IMD, wherein the via physically contacts the metal line, wherein the via comprises: a filling material 134 comprising a first conductive material (i.e., Cu, [0027]); a first adhesion layer 140 extending between the filling material 134 and the metal line 122, wherein the first adhesion layer 140 comprises a second conductive material (i.e., cobalt, [0023]) that is a different conductive material than the first conductive material; and a diffusion barrier layer 138 (i.e., Ru, [0029], Ru has functions or characteristics as a barrier layer) extending between the filling material 134 and the second IMD, wherein the first adhesion layer 140 and the metal line 122 are free of physical contact with the diffusion barrier layer 138, wherein the diffusion barrier layer 138 overhangs the first adhesion layer 140, wherein the diffusion barrier layer 138 comprises a third conductive material (i.e., Ru, [0029]) that is a different conductive material than the second conductive material (i.e., cobalt).
Regarding claims 10, 12-13 and 15, Ishizaka (Fig. 1G) further discloses: the first conductive material is copper ([0027]) and the second conductive material is cobalt ([0023]); an etch stop layer 116 extending over the metal line, wherein the via extends through the etch stop layer; a sidewall of the etch stop layer 116 is covered by the first adhesion layer 140; and a second adhesion layer 136 ([0027]) extending over the diffusion barrier layer 138 and the first adhesion layer 140.
Claims 9-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2016/0126190).
Regarding claim 9, Zhang (Fig. 2E) discloses an integrated circuit structure comprising: a first inter-metal dielectric layer (IMD) 24 (labeled din Fig. 1E) over a substrate 12; a metal line 32 ([0009]-[0010]) in the first IMD; a second IMD 42 over the first IMD; and a via in the second IMD, wherein the via physically contacts the metal line, wherein the via comprises: a filling material 112 comprising a first conductive material (i.e., Cu, [0030]); a first adhesion layer 102A extending between the filling material and the metal line, wherein the first adhesion layer 102A comprises a second conductive material (i.e., cobalt, [0028]) that is a different conductive material than the first conductive material; and a diffusion barrier layer 110B (i.e., tantalum, [0030], has functions or characteristics as barrier)  extending between the filling material and the second IMD, wherein the first adhesion layer 102A and the metal line 32 are free of physical contact with the diffusion barrier layer 110B, wherein the diffusion barrier layer 110B overhangs the first adhesion layer, wherein the diffusion barrier layer 110B comprises a third conductive material (i.e., tantalum, [0030]) that is a different conductive material than the second conductive material (i.e., cobalt, [0028]).
Regarding claims 10-13, 15 and 16, Zhang (Fig. 2E) further discloses: the first conductive material is copper ([0030]) and the second conductive material is cobalt ([0028]); the first adhesion layer 102A has a thickness between 5 Ǻ and 35 Ǻ ([0028]); an etch stop layer 40 extending over the metal line, wherein the via extends through the etch stop layer; a sidewall of the etch stop layer 40 is covered by the first adhesion layer; a second adhesion layer 110A (i.e., functioning as adhesion layer to adhere to adjacent layers)  extending over the diffusion barrier layer and the first adhesion layer; and the second adhesion layer 110A comprises the second conductive material (i.e., cobalt, [0030], last 3 lines).
Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● wherein the barrier layer and the metal adhesion layer are different materials; and a conductive filling material extending over the metal adhesion layer and the barrier layer, wherein a portion of the conductive filling material extends laterally between an overlying portion of the barrier layer and an underlying portion of the metal adhesion layer, wherein a sidewall of the portion of the conductive filling material and a sidewall of the underlying portion of the metal adhesion layer are coplanar (claim 1).
● wherein the metal adhesion layer covers the exposed surface of the conductive feature; after depositing the metal adhesion layer, depositing a sacrificial layer in the opening, wherein the sacrificial layer forms more selectively on the metal adhesion layer than on surfaces of the second dielectric layer; depositing a barrier layer in the opening, wherein the barrier layer forms more selectively on surfaces of the second dielectric layer than on the sacrificial layer; removing the sacrificial layer (claim 17).
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817